                            DVI\HIJl) LIIYl;)!Ul'I              tax:L1t:1-Dtlt)-.£OUO                 ren
                                              Case 2:12-cv-05486-LDD Document 1 Filed 09/25/12 Page 40 of 50
                                                                                                                 I ,UII                11:00   r.Utl
                                                                                                                                                                           I
                                                                                                                                                                           II
                  .   .... .                             ,,1   ••••••••                        Respectfully submitted, . .
                                                                                                                                                                           I


                                                                        :VOTE OF THE BOARD
                 .
...... ~ ·,r :;. . ,-...:.
                    . ·-·~- ......
                                   • • • :II
                            .:·~. ;·. :·                       ...... ·· .. •'- ; ........ '   .. ........ :t.,:~·; .·, .. ·',::
                                                                                                                                   '               ··~"   ....   '   ...
                        Lynettegrown-Sow                                  Yes with proviso - Fiveock_pan~~'Witb. roll down window
                                                                          ladder

                        Carol Tinarl                                      No
                        Sam Staten. Jr.                                   No (Read Transcript)
                        Martin O. Beduarek                                Present at Hearing but did not vote

                        Anthony lewis                                     Present at Hearing but did not vote

                        Peter Oonza.1.es                                  Not present at Hearing and did not vote


          .. .                 .
    ,::' ·:· ·:·· l,,....:-,: ... :"'....
                                         ,.
                                               If   ..
                                                                                                             .   .. ,.   ':   "•                                 ~   ..




                                                                                        5

                                                                                                                                                 Case ID:. J0100J6J(
...             Case 2:12-cv-05486-LDD Document 8 Filed 12/19/12 Page 2 of 8



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


      WESSIE SIMS,                                                CMLACTION

                     Plaintiff,

      v.                                                          N0.12-5486

      CITY OF PHILADELPHIA, et al.,

                     Defendants.


                                          MOTION TO DISMISS

             Pursuant to Federal Rules of Civil Procedure 12(b)(l) and 12(b)(6), Defendant City of

      Philadelphia hereby moves this Court to dismiss Plaintiffs Complaint for failure to state a claim.

      In support of this Motion, Defendant incorporates by reference and relies upon the Memorandum

      of Law filed herewith.



                                                          Respectfully submitted,



                                                          Isl Anne B. Taylor
                                                          M'NE B. TAYLOR
                                                          Assistant City Solicitor
                                                          Attorney I.D. No. 206057
                                                          City of Philadelphia Law Dept.
                                                          1515 Arch Street, 14th Floor
                                                          Philadelphia, PA 19102
                                                          anne. taylor@phila.gov
      Date: December 19, 2012                             Ph: 215-963-5447/Fax: 215-683-5397
·'

                                                            CITY OF PHILADELPHIA                                     APPLICATION#
                                                 DEPARTMENT OF LICENSES & INSPECTIONS
                                                  Municipal Servk:es Bulldlng, Concourse Level
                                 -..                   1401 John F. Kef'lnedy Boulevallf
                                        ......                  ladel h     'A 1

                                     2103 N. WOODSTOCK STREET
                                                     ADDRESS:
                                                     4925 W. STILES STREET PHILADELPHIA PA 19131




                    TION IS FOR A ROOMING HOUSE FOR A TOTAL OF FIVE ROOMING UNITS WITH A MAXIMUM OF FIVE
                    WITHIN AN EXISTING THREE STORY A1TACHED BUILDING; ALL PERSONS CAPABLE OF SELF ?,RESERVATION
                   USTAINING, NO PERSON UNDER THE JURISDICTION OF ANY COURT SYSTEM, (SIZE ANO LOCATION AS SHOWN
                   ICATION).




                    PERMIT FOR THE ABOVE LO ATION CANNOT BE ISSU D BECAUSE lT IS NOT IN COM UANCE WITH
         THE F    LOWING PROVISIONS OF THE PHILADELPHIA CODI:. CODES CAN SE ACCESSED ON LINE AT WWW.PHILA.GOV
     coot   REF   ENCE           PROPOS§Q


                                                                                                 REOUfBEQ            PROPOS!;D

      i-205                          MINIMUM REAR YARD AREA FOR FIVE FAMILIES                    544SQ.FEET          230SQ.FEET




     ONE (1) U     REFUSAL
     FEE TO Fl     APPEAL: $250.00




                                                                PLANS EXM'IINER                               DATE




                    OM THIS DECfSION MUST BE MADE      ro
                                                      THE ZONING BOARD OF ADJUSTMENT, MUNICIPAL SERVICES BUILDING,
                  1401 JFK BOULEVARD, PHILADELPHIA, PA 19102. WITHIN THIRTY (30) DAYS OF DATE OF REFUSAL
   • umtea ~tates u1stnct Loun ~astern u1smct   01   t'ennsy1vama                            t'age LOI 4

        MARTIN G. BEDNAREK

        Defendant
        MARY JANE MCKINNEY
        BOARD ADMINISTRATOR

        Defendant
        LARISSA KLEV AN
        PLANNING COMMISSIONER
        Defendant
        CHRISTINE QUINN
        PLANS EXAMINER

        Defendant
        JOHN V. WOLFE
        DEPARTMENT OF LICENSE AND
        INSPECTION
        Defendant
        CITY AND COUNTY OF
        PHILADELPHIA
        TERMINATED: 01/10/2013
        Defendant
        STATE OF PENNSYLVANIA
        TERMINATED: 12/11/2012


        Date Filed    #   Docket Text
        09/25/2012    I   COMPLAINT against MARTING. BEDNAREK, LYNETTE M. BROWN, CITY
                          AND COUNTY OF PHILADELPHIA, CITY OF PHILADELPHIA, LARISSA
                          KLEY AN, ANTHONY LEWIS, MARY JANE MCKINNEY, CHRISTINE
                          QUINN, STATE OF PENNSYLVANIA, SAM STATEN, JR, CAROL B.
                          TINARI, JOHN V. WOLFE, ZONING BOARD OF ADJUSTMENTS ( Filing fee
                          $ 350 receipt number 069942.), filed by WESSIE SIMS. (Attachments:# l Civil
                          Cover Sheet)(jwl,) (Entered: 09/26/2012)


~       ---
        09/25/2012        Summons Issued as to MARTING. BEDNAREK, LYNETTE M. BROWN, CITY
                          AND COUNTY OF PHILADELPHIA, CITY OF PHILADELPHIA, LARISSA


a'l4r
                          KLEY AN, ANTHONY LEWIS, MARY JANE MCKINNEY, CHRISTINE
                          QUINN, STA TE OF PENNSYLVANIA, SAM STATEN, JR, CAROL B.
                          llNARI, JOHN V. WOLFE, ZONING BOARD OF ADJUSTMENTS. 13
                          Forwarded To: pro se plaintiff on 9/26/12 (jwl, ) (Entered: 09/26/2012)
        10/05/2012    2   MOTION FOR APPOINTMENT OF COUNSEL PURSUANT TO 28 U.S.C.
                          I915(d) FILED BY WESSIE SIMS.(mbh,) (Entered: 10/05/2012)
        10/11/2012    J   ORDER THAT PLAINllFF'S MOTION FOR THE APPOINTMENT OF
                          COUNSEL IS DENIED. SIGNED BY HONORABLE LEGROMI~ D. DA VIS ON
                          10/10/12. 10/12/12 ENTERED AND COPIES MAILED TO PRO SE.(mbh,)
                          (Entered: 10/12/2012)
      .,
                      case 2;12-cv-05486-LDD Document 13 Filed 02/06/13 Page 1 of 1


                                  IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

           WESS1ES1MS                                                           CIVIL ACTION

                 v.
           CITY OF PHILADELPHIA, et al.                                         NO. 12-05486


                                                            ORDER

                 AND NOW, this 5th day of February, 2013, it is hereby ORDERED as follows:

                 I.   This action is dismissed as to the following Defendants under Federal Rule of Civil

                      Procedure 4(m) for Plaintiff's failure to timely serve the Complaint upon said

                      parties: Lynette M. Brown, Carol B. Tinari, Anthony Lewis, Sam Staten, Jr., Martin

                      G. Bednarek, Mary Jane McKinney, Larissa Klevan, Christine Quinn, and John V.

                      Wolfe.
-;

                2.    The Clerk of Court shall close this matter for statistical purposes.
..J




                                                                               BY THE COURT:
_)

                                                                               Isl Legrome D. Davis

                                                                               Legrome D. Davis, J.
        D. The Board Denied the Variance for Reasons Unrelated to the Zoning
           Code.                                                    -- ~ --- ~ - -
                                                                       ----------
        The application for a zoning vapance was in reference to the requisite size of a rear yard
                                                                                                    -   -   '"'
for a five-family structure.   The Board held a public hearing on this application.   Yet, at the

hearing the Board ma.de no mention of the size of the yard. Instead it focused on bathrooms and
                         ~~~--· .           .· ... -. "-·--..-..~---··-
                                           -~~



fire escapes, neither of which are - nor were alleged to be- in violation of the Code.

        There are requirements concerning the number of bathrooms in a residential structure.

For a rooming house that does not have a private bathroom for each bedroom, there must be:

        A minimum of one water closet, lavatory and bathtub or shower shall be provided
        with access from a common hallway for each six occupants or :fraction thereof.
        Such :facilities shall not be more than one story removed from the occupants
        intended to share them.

Philadelphia Building Construction and Occupancy Code § PM-405.1.2. Ms. Sims' proposed

use of her property is for five individuals. This means that she is well within ~e requirement for

the number of bathrooms for her house, as one bathroom is required for six individuals. And,

because the bathroom is located on the second floor, it is within one story of both the second and

third floor bedrooms. Despite the fact that Ms. Sims is not required to have additional bathrooms

in her house, due to the concerns of the Board she has presented plans to install a second

bathroom.

       The requisite number of fire escapes is defined in the Philadelphia Building Construction

and Occupancy Code, which provides in pertinent part:
                                .
       Where a building with one exit was constructed in conformance with the building
       code in effect at the time the building was constructed, the single exit 1s
       acceptable provided it is in accordance with one of the following conditions:




                                                                                          Case ID: IO 10016 l ~
 § F-4604.24.1. Ms. Sims' property is indisputably in compliance with this provision. The

 building is not zoned as R-3, it is zoned as R-10. It is a three story building having not one, but

 three exits. (3/3/10 N.T. at 5-6). No~ithstanding the fact that the building is in compliance

 with the Code, Ms. Sims has proposed to install fire escapes for the second and third stories of

 the building.


        E. The Board's Decision to Deny the Variance was not a Valid Vote.

        Finally, the Board's vote to deny the variance is invalid. The Philadelphia Zoning Board

has set requirements for valid actions by1:he Board, including:

        (2) Four members of the Board shall constitute a quorum for any public hearing
        required under this Title.
        (3) The concurring vote of a majority of the Board, present and constituting a
        quorum at a public hearing, shall be required for action by the Board.

§ 14-1805. At the March 3, 2010 hearing, four members of the Board were present, constituting

the minimum requisite quorum for the hearing to proceed. This means that a minimum of three

members of the Board who were present at the hearing needed to vote on the variance. This did

not occur.

        Of the four present at the hearing, only Lynette Brown-Sow and Carol Tinari voted.

Neither Martin G. Bednarek nor Anthony Lewis, who were present at the hearing, voted. The

only other vote came from Sam Staten, Jr. who merely voted based on a reading of the hearing

transcript, and was not actually in attendance at the hearing. The final member of the Board,

Peter Gonzales, did not attend.the hearing or vote. The vote of the Board is attached on page 5 to

Exhibit "B".




                                                                                         r, . . .   T""   1 I\   1 l\/"\ 1 ,C. 1 (
.   . ...


                    While a quorum of four members of the Board attended the hearing, a majority of those

            four needed to vote in order for the Board to take action. The Board seems to have attempted to

            get around this due to the fact that another member of the Board voted, giving them a total of

            three votes on the variance, but that vote failed to meet the requirements set forth in the Code.

            As such, the Board did not have the authority to make a decision on this matter.



            VI.    Relief

                   Based on the foregoing, Appellant Wessie Sims' application for a variance from the

            Philadelphia Zoning Code should be granted. Ms. Sims respectfully requests that this Honorable

            Court vacate the decision by the Philadelphia Zoning Board of Adjustment and grant the

            requested variance.



                                                         THE D' ARRO FIRM, P.C.


                                                  BY:             Isl- - - - - - - -
            March 3, 2011                                FRANCESCO G. D' ARRO, ESQUIRE
                                                         Attorney for Appellant, Wessie Sims
                                                         1325 Spruce Street
                                                         Philadelphia, PA 19107
                                                         215.546.6620




                                                                                                   Case ID: 10100161
                                                                    ltib l'.t11LAlJ!~Ll'HiA L.UUt.



                                                                                           inspections, examinations, and other official actions, all
                                                                                           of which shall be immediately filed in the office of the
                                                                                           Board and shall be a public record.

                                                                                                (7) The Board shall fix a reasonable time for the
                                                                                           hearing of appeals or other matters within its ·
                                                                                           jurisdiction, give public notice thereof, as well as due·
                                                                                           notice to the parties in interest, and decide the same ,
                                                                                           within a reasonable time.                               ,:
                                                                                                                                                  '         •
                                                                                                (8) Any party may appear in person or by his '.
                                                                                           attorney. For good and proper cause, the right of an '..
                                                                                           attorney to practice before the Board may be suspended ;
                                                                                           by the Board. Statements by a person's attorney on his           i
                                                                                           behalf may be considered as testimony.                 j
                                                                                                                                                            >

                                                                                                (9) Any agency of the City shall have the power, j
                                                                                          in all public hearings before the Board, to appear and to 1
                                                                                          present facts and information to assist the Board in ;
                                                                                          reaching !l decision.                                     ·
                                                                                                                                                          J
                                                                                               ( I 0) The fees listed in Section 14-1706(d) shall be j
                                                                                          paid for a hearing before the Board. 587                   {
                                                                                                                                                            ,:
                                                                                                                                                            #f!
                                                                                                                                                           -~
                                                                                               (11) Where it is necessary to repost notice ofi
       § 14-1805. Hearings. 584                                                           hearing, in order that each street frontage of premises,         t
                                                                                          with which the appeal is concerned, is posted for af ·~
            ( 1) Hearings of the Board shall be held at the call                          least 12 consecutive days immediately prior to and)
       of the Chairman and at such other times as the Board                               including the day of the hearing before the Board,              1
       may determine.                                                                     applicant must apply for a reposting from the Board.            Ji
                                                                                          The fee for such reposting is listed in Section                  j
             (2) Four members of the Board shall constitute a                             14-I706(e).588                                          • !~
                                                                                                                                                    •'Ii'
       quorum for any public hearing required under this
       Title.sss                                                                               ( 12) Hearings on appeals relating to the One Year
                                                                                          Rule set forth in Section 14-1703(6) shall be conducted
                                                                                                                                                          IJ]'fJ
                       (3) The concurring vote of a majori!):' of the                     in accordance with the procedures set forth therein. 519 , ,
                  Board, present and constituting a quatiim aTa public
\                 hearing, shall be required for action by t h e ~
                                             ___
  ,..........._.,. - -·- ............... ----~--~ .. -.............. ,..... __ .----·
                                                                                          § 14-1806. Decisions of the Board.590                           ,I
                       (4) All hearings'shall be open to the public.                           ( I)                                 be in writin ~
                                                                                                                                                          ~
                                                                                          and notice thereof shall be mailed to the applicant and }
          (5) The Board may administer oaths and compel                                   his attorney of record and to such other persons or:j~
      the attendance of witnesses, for which purpose                                      attorneys who have properly entered an appearance in ·if;.
      subpoenas may be issued.                                                            the case. The decision shall be a public record.        ~,
                                                                                                                                                          h·-·
                                                                                                                                                          .\1
            (6) The Board shall keep minutes of its                                       187
                                                                                              Amended, 1988 Ordinances, p. 339; amended, J 992 (
       deliberations showing the vote of each member upon                                 Ordinances, p. 550; amended, 1993 Ordinances, p. 1143; amended, ~.
    . _each question .or.. if absent or failing to vote, indicating                       Bill No. 970092 (approved June 23, 1998); amended, B1ll No. f·
       such fact, and shall keep records of its hearings,                                 000350 (approved August 11, 2000),-e:ffectfveJuly C2000.       'fi
                                                                                          581
                                                                                              ~ended, 1988 Ordinances, p. 339; amended, 1992             ll
                                                                                          Ordmances, p. 550; amended, Bill No. 000350 (approved August t;~
      584
          Renumbered, 1991 Ordinances, p. 1198.                                           11, 2000), effective July 1, 2000.                             ·~
      m Amended, 1963 Ordinances, p. 705.
      586
                                                                                          589
                                                                                          590
                                                                                              Added, Bill No. 990844 (approved December 31, 1999).        1.:
          Amended, 1973 Ordinances, p. 935.                                                   Renumbered, 1991 Ordmances, p.1198.                         f.
                                                                                                                                                       . 11
                                                                                    286                                                                  .~
                                                                                                                                                          ~
                                                                                                   '~
                                                                                                  .f,;
                                  4.        The number offloor levels to reach exit              .;f,
                discharge.
                                                                                                 ;J;
                                                                                                ~§
                        5.    Whether roof access for                               the fire
                department is available from the stair.
                                                                                                 'i.i
                      Where access to the roof from the exit statr
                                                                                                1·~
               enclosure 1s not direct, but is available through a room ·I     ·.t~
                                                                               ~
               or corridor ai-cessed from the exit stair enclosure, the
               sign shall include the words "Indirect RoofAccess". A ~
                                                                                                i
                                                                                                i~

                                                                            :.."ii
               properly oriented floor diagram shall be pro~ided at ~
               the exit stair landing at the floor level that provzdes the
               indirect roof access The floor diagram shall indica_te
                                                                                               .a,;
               the route to the door, stair or ladder that leads to t~ze
                                                                           ,;~
               roofand be located at approximately eye level near tne """' ~r:
               stair floor lantling sign                                                       I
                                                                                               ~~

                                                                                                ~
                                                                                               ~
                     The floor level designation character shall be a ,~
               minimum of6-inches (152 mm) high and characters for
                                               ll b e a nummum_
                                                          . .
                                                                                               :I
                                            l
               the remaining information. s,za                  °:!J' 17 lln ,,/!1;1!
                                                                              ~
               inches (38 mm) high. The sign shalf be loc~~ed. :> fee; .,,li
               (1524 mm) above thefloor landing m apositzon whicn ..
               is readily visible when the doors are in the open and'
               closed positions.                                            '



               ~1rr-TI"N           i7.Hi?'7      Mii'Ai\iS OF EGRESS FOR
               iixisTL~G-BUILDINGS'                              81



                                                     *       *        *

                    P   JIJ27. l J kxt"'n"a oui•lamvs wmi one P..Vif
                                                 •       •   7
                                                                     --·- 18l,,
                                                                      -z•    • .•


               J11he;e -a buildin; wi;;;·~ne exit ~vas constructe~ ii;t
                         V



               conformance with the budding code in effect at the '.'im:
                                                         - ' · - - e e·--t
                                                                      ""~+ •·
                                                                  1
               the building was construcieu.  • ..1 ,ne
                                                    ,l  .Hrte:(.i
               acceptable provided it is zn accordance with one OJ t
              following conditions:                                        ·

                             I.            A nonresidentzal building not exceedi
              6 stories above grade.
                        ·- ----
                        2. A residential building not exceeding
              stories above grade.

                       3. A building equipped with a
                                                                            --
              suooression
                ,,                     .                 '   u~-
                          svstem and fire a larm system tnrouo,w


        PM-405.l.2 Rooming houses, dormitories and hotels: Where private water closets,
lavatories and bathtubs or showers are not provided in rooming houses, dormitories and hotels, a
minimum of!Aone= water closet, lavatory and bathtub or shower shall be provided with access from
a common hallway for each six occupants or fraction thereof. Such facilities shall not be more
than one story removed from th;~;upiuTs"intended to share them.                                          •
.   -4":
           .
           ' '
               -'\
                     lf -
                 4                                                                                           STANDARD

                                            United States District Court
                                   Eastern District of Pennsylvania (Philadelphia)
                                 CIVIL DOCKET FOR CASE#: 2:12-cv-05486-LDD


               SIMS v. CITY OF PIDLADELPHIA et a1                               DateFiled: 09/25/2012
               Assigned to: HONORABLE LEGROME D. DAVIS                          Jury Demand: Plaintiff
               Cause: 42: 1983 Civil Rights Act                                 Nature of Suit: 440 Civil Rights: Other
                                                                                Jurisdiction: Federal Question
               Plaintiff
               WESSIESIMS                                     represented by SHARON N. HARVEY
                                                                             HARPER & PAUL
                                                                             140 W.MAPLEWOOD A VE
                                                                             PHILADELPHIA, PA 19144
                                                                             215-844-4848
                                                                             Email: harper I 40@aol.com
                                                                             ATTORNEY TO BE NOTICED

               V.
               Defendant
               CITY OF PHILADELPHIA                          represented by ANNE B. TAYLOR
               TERMINATED: 01/10/2013                                       CITY OF PHILA LAW DEPT
                                                                            1515 ARCH ST 14TH FL
                                                                            PHILADELPHIA, PA 19102
                                                                            415-683-5447
                                                                            Email: anne.taylor@phila.gov
                                                                            TERMINATED: 01/10/2013
                                                                            LEAD AITORNEY
           Defendant
           ZONING BOARD OF
           ADJUSTMENTS
           TERMINATED: 01/10/2013
           Defendant
           LYNETTE M. BROWN
           SOW, CHAJRWOMA.N
           Defendant
           CAROL B. TINARI
           Defendant
           ANTHONY LEWIS
           Defendant
           SAM STATEN, .JR.
           Defendant                                                                                                       '
           MARTIN G. BEDNAREK
     https://ecf.paed•u SCOurtS.Yov,r.0-1-hmtnlrtDn+
                                   1   •  •
                                                     nl?t;:1Q0077t;:7t:h7,0'>   T   1   (L   1                  2/6/2013   J
I
  ,.    .
       'd




(j)
                   / C           I   ,.,...',,,,,.r




      Jftf ~ 6 21),~,d/
         I             I   }!Of)
                           11
              /1!'31                 .
                                ~
                                               ;Jfl,11 ,~        I   J(/,   /J, 9 /.
         ~...:::-----
       ~~I                                                            I .



      ~~                         _/.2.L                         a., ~

 o!hJ-       (°ML, 'fljJ. I~- t                  1-f   -t· 0,
                                                      ·~"
 /.          ~          ~0-rv~
              ,;:;.11; ~ 0/'3 t1/t-d ~~ ~,
d·              A                                       v.~
                           I It/ I=· 3 d, 9'P. 51"//~

(rf)~ &ud-~.'
 -Jkr1/u__~~~                                                                 IAA'A/Ur




  -u/t1<v                                         7~        1'cld II         JL·
{))             7~ t[Uu..       ?:
(aJ Ho<v      ' ~a
   bfU7'tlh .,a£fdJJJ?Z:L, lHL tL
                    a-M~CJA-)
      '-f6de   7c; ~).

                  l~
l.
)


    {?)
      '   .)




(I)




               (V
'   l
ClU
;J, I
(5)    I




      :7k
33
r   ,
I-/-()
                ft~
                        ,




;,V~~~13&~
j.~;io ~ JdkLJ_a,c,-F/ {Jb 1~J,

J.     .   v~i:J
           -r
     JdUL~:3;{p,LJIQ,
                      ~
;+,f!JJ, ~ ~ 1 - ~ //, '
 ~1             J)~~
 ~,n~~
 7{~~5~d~~ -~,-
·1   '   .




                            .

                    . ~~r~·
                       )




             ~~f)#U &;){2,!J ;q),
                                             J

                                                                                                               06~19

                                                                                11 \1111
                                                                                      1910&
                                                                                                          ........
                                                                                                          ctA ~J:i
                                                                                                                 ""...,
                                                                                                                           ; • I
                                                                                                                           .: .. 1
                                                                                                        ~2305M143775.,30
                                                                                                                           ,.;, i




                                ''   .




                         .
~-- ---- ........ -- - - ~
                  -        "'
                           ~--.:..~.
                                   --1             ,.
                                                 -~---
                                                      .
                                                                  --    - _ __,_ -·--- -         ~      .,_    - -
                                         /

                                         I         l1[1}! 11 (l:!)Ll·~·l·P1·ll!··1·1l
                                                                            .     -
                                                                                       1         1
                                                                                                       -
                                                                                         ··111'11 1h'1ll!l1I
                                                                                    ..... -.- .,.~              --
